Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 9/7/21, 7/23/21 and 2/4/21 are
considered.
3.	Claims 1-20 are presented for examination.

Drawings
4.	The drawings are objected to because of the following minor informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP  608.02(g).  (see Background section of the Specification, paragraph [0004] – applicant stated that figure 1 disclosed a conventional TCAM cell).
Correction is required. 



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petti, U.S. Patent No. 10453531.
	With regard to claim 1 and 13, Petti discloses a content addressable memory CAM, comprising a plurality of bit units arranged in M rows and N columns, wherein both M and N are positive integers greater than or equal to 1 (fig. 2A, array 200) with rows and columns (fig. 2A, row X, column Y); wherein each bit unit comprises a first ferro-electric field effect transistor (FeFET) (fig. 2F, T111a) and a second FeFET (fig. 2F, T111b); wherein a source of the first FeFET (fig. 2F, source S1 of first T111a ) is connected to a drain of the second FeFET (fig. 2F, drain D2 of T111b); and wherein a source of the second FeFET (fig. 2F, source S2) is grounded (fig. 2F, ground G11); and an entry comprising data stored in bit cells of a column in the CAM, wherein bit cells of a same column correspond (fig. 2A, bit cells T111, T121 and T131 are in the same column 202) to a same match line (fig. 2A, ML11), wherein a drain of a first FeFET in each bit cell of a same column (fig. 2A, drain of T111, T121 and T131 are connected to a match line (fig. 2A, ML11) corresponding to the same column, 

.

	Allowable Subject Matter

6.	Claims 3-12 are allowed.
7.	Claim 2 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Prior art does not disclose in combination with other features, data processing method, applied to a content addressable memory (CAM), comprising: setting a first ferro-electric field effect transistor (FeFET) and/or a second FeFET in each bit cell to be always cut off; setting voltages of drains of first FeFETs connected to match lines in the 
	Prior at art also does not disclose in combination with other features, wherein bit cells of a same column separately correspond to a same first back gate line and a same second back gate line, wherein a back gate of the first FeFET in each bit cell of the same column is connected to a first back gate line corresponding to the column, and wherein a back gate of a second FeFET in each bit cell of a same column is connected to a second back gate line corresponding to the same column.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Noack (20190325963 and Strachan et al (20210343341) discloses a Ternary memory cell array, each a ternary memory cell includes a first and  second ferroelectric memory cell arrangement in a parallel or serial, wherein each of the first and second ferroelectric memory cell is switchable into a first and second  ferroelectric memory cell state, respectively and wherein a first matching state is defined by the first ferroelectric memory cell in the first ferroelectric memory cell state and the second ferroelectric memory cell in the second ferroelectric memory cell state, wherein a second matching state is defined by the first ferroelectric memory cell in the second 
9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825